DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 25 May 2021 fails to place the application in condition for allowance. 
Claims 22-26, 29-35, and 49-59 are currently pending.
Claims 22-26 are currently under examination.
Claims 29-35 and 49-59 are currently withdrawn (See below).

Status of Rejections
All rejections are herein withdrawn due to Applicant’s amendment filed 25 May 2021.
New rejections are provided herein.

Election/Restrictions
Newly submitted claims 29-35 and 49-59 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 29-35 and 49-59 are properly divided into groups per below in accordance with the previously issued restriction requirement dated 16 February 2021:
	Group XI: Claims 49-52

		Group XIII: Claim 54
	Group XIV: Claim 55

	Group XV: Claims 56
		Group XVI: Claim 57
	Group XVII: Claims 58
		Group XVIII: Claim 59
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an electroplating solution comprising a nickel salt, a pH buffer and a N-substituted pyridinium compound in accordance with claim 22, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bokisa et al (US 2005/0173254 Al). Bokida discloses a nickel alloy electroplating solution (title) comprising a nickel salt ([0017]) a pH buffer ({0055]), and an N-substituted pyridinium ([0034]). Note that since each specific type of N-substituted pyridinium compound in claims 22 and 49 are different, i.e. formula A or B, the specific typed does not contribute to a special technical feature as defined herein.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 49-59 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2,647,866).
As to claims 22-26, Brown discloses a nickel electroplating solution (title claim 1) comprising a nickel salt (claim 1 “nickel chloride and nickel sulfate” which also reads on instant claim 24), a pH buffer (boric acid col. 6 line 11 which reads on instant claim 25), and an N-substituted pyridinium compound (col. 2) with specific example Table 1 #4 of R1 being a hydroxyl ethyl group which reads on an alkyl group and R2 of a hydrogen and an anion of chloride which reads on instant claim 23 and N-ethyl-pyridinium sulfate –table 1 #6 and N-propyl-pyridinium iodide as required by instant claim 26.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795